Jackson, Justice.
A distress warrant was levied on three bales of cotton on the premises rented by Alston, Sr., from Wilson. Alston, Jr., claimed them and the jury found the property subject. The evidence is to the effect that the two Alstons cultivated the place on shares, and the claimant was to have the cotton raised on it, of which there were six bales in all, three of which were levied on.
The lien for rent, on the proceeds of the farm rented especially, is superior to any agreement between the parties, and the proof is satisfactory that the cotton was the product of the rented premises, neither defendant in the warrant nor claimant, both of whom testified, having pretended that it was not, and the cotton being at the gin-house, two hundred yards from the dwelling where both Alstons lived together.
The sheriff was right to levy on the cotton pointed out by the landlord, and if he had been wrong, it could not affect the issue on trial, which was simply this : Is the cotton subject or not to the distress warrant ? Therefore it was wholly immaterial on the trial of that issue whether other property could have been levied on, or was subject, or pointed out for levy.
No claim was made for damages in this case and therefore we award none.
Judgment affirmed.